Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration Statement on Form S-1 (Amendment No. 8) of our report dated January 4, 2017, with respect to the audited financial statements of Bare Metal Standard, Inc. as of October 31, 2016 and for the period from November 12, 2015 (inception) through October 31, 2016. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas January 4, 2017
